Citation Nr: 1622178	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and January 2006 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues on appeal were remanded for additional development in April 2014.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence added to the record subsequent to last supplemental statement of the case by correspondence dated in April 2016.

The Board notes that in correspondence dated in February 2016 the Veteran requested a hearing in conjunction with a January 2016 rating action that proposed to reduce the evaluations for his service-connected lumbar spine and lower extremity radiculopathy disabilities.  The available record also includes VA correspondence dated in January 2015 indicating the RO was developing a service connection claim for hepatitis C.  As these matters do not involve determinations presently subject to appeal, they are only noted here for administrative clarification.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence fails to establish a present hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See April 2004, August 2005, and September 2014 VA correspondence and November 2009 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, Social Security Administration (SSA), and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records suggest that he may have experienced trouble with his hearing prior to service.  Nevertheless, the Veteran's enlistment examination, dated in December 1964, reflected normal hearing thresholds: 5 (500 Hz.), 5 (1000 Hz.), 0 (2000 Hz.), and -5 (4000) Hz, bilaterally.  Concerning the Veteran's December 1964 entrance audiogram, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in December 1964 must be converted from ASA to ISO units.  The thresholds noted above have been converted to ISO-ANSI standards.

Service treatment records also show that in May 1968 the Veteran sought treatment for hearing problems.  The examiner noted that the Veteran had bilateral hearing loss sensorineural, but indicated that the hearing curve was not typical of a noise induced loss and that with the use of ear plugs and muffs he saw no connection between his job and the complaints.  Another May 1968 report noted difficulty hearing in the right ear.  A June 1968 treatment note reflected that since being off the flight line the Veteran had only minor episodes of earaches and no headaches.  It was noted that an audiogram showed improvement from the previous audiogram and recommended that he not be exposed to the noise on the flight line.  A July 1968 treatment note reflected sensorineural hearing loss and noted that the Veteran would be referred to military public health. 

The Veteran's September 1968 separation audiogram was once again conducted using ASA units.  The thresholds have been converted using ISO-ANSI standards as follows: in the right ear: 40 (500 Hz.), 20 (1000 Hz.), 5 (2000 Hz.), and 15 (4000 Hz.); and in his left ear: 30 (500 Hz.), 10 (1000 Hz.), 10 (2000 Hz.), and 10 (4000 Hz.).  As such, hearing loss for VA purposes was only demonstrated in the right ear at that time. 

A June 1974 VA examination noted that hearing in the Veteran's right ear was in the lower range of normal, while hearing in the left ear was partly on and partly slightly below the lower limit of normal.  The examiner indicated that the Veteran had borderline normal-impaired hearing in both ears, a little worse in the left ear.  The examiner also stated that he did not find pathology about the ears unless it would be a moderate impairment of hearing, sensorineural type.  He indicated that he was not making a diagnosis of sensorineural deafness in any degree because of one ear examination and audiogram.  It was noted that an appointment was scheduled for re-examination of his hearing.  The Veteran did not report for the additional testing.



A July 2003 VA treatment note reflected unequivocally normal hearing for all tested frequencies with the exception of 30 dB HL thresholds at 8000 Hz.  Thresholds at 8000 Hz. are not considered when determining hearing loss for VA purposes. 

A January 2010 private audiogram reflected a diagnosis of serious to severe sensorineural hearing loss in both ears.  Significantly, this examination was conducted by a hearing aid specialist and not a state-licensed audiologist as required under VA regulations.  Moreover, the Maryland CNC test was not used.  The results of this private testing cannot be used for purposes of determining whether the Veteran has hearing loss for VA purposes. 

The Veteran underwent a VA audiology examination in September 2010.  The examiner stated that the Veteran's responses to pure tone stimuli were inconsistent and unreliable, even after repeated instruction.  The audiologist discontinued testing.  Maryland CNC word lists were used and reflected scores of 96 percent in both ears.  Due to the inconsistencies in pure tone responses, Distortion Product Otoacoustic Emissions (DPOAE's) were obtained.  The results revealed that emissions were present through the 6000 HZ. region in the right ear and through the 8000 Hz. region in the left ear, which was consistent with normal to near normal hearing in both ears.  The audiologist summarized her report stating that the Veteran had responded appropriately to the speech part of the evaluation but had given inconsistent responses to pure tone stimuli.  She stated that these responses were not recorded as they were judged to be invalid.  Testing was finally discontinued due to time constraints and the inability to obtain valid responses.  She noted that the test results obtained in this evaluation, speech (SRT and word recognition) and the DPOAE's indicate that there was no hearing disability. 

Private treatment records dated in June 2014 noted a review of systems revealed the Veteran's hearing was grossly normal.  


On VA authorized audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:  in the right ear: 15 (500 Hz.), 15 (1000 Hz.), 20 (2000 Hz.), 25 (3000 Hz.), and 25 (4000 Hz.); and in his left ear:  10 (500 Hz.), 10 (1000 Hz.), 1 (2000 Hz.), 30 (3000 Hz.), and 25 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner summarized the evidence or record and found that there was a moderate likelihood that the Veteran was exposed to hazardous noise levels in service.  The examiner also found that the January 2010 private audiogram was invalid given the virtual impossibility of the reported word recognition score, the absence of bone-conduction thresholds, and the present essentially normal hearing test results.  

VA treatment records dated in July 2015 revealed the Veteran's hearing was within normal limits.  The examiner noted comprehensive audiological assessment results revealed hearing within normal limits with the exception of a mild sensorineural hearing loss at 6000 Hz. for the right ear and at 6000 Hz. to 8000 Hz. for the left ear.  It was further noted that compared to the August 2014 hearing test all pure tone air conduction thresholds were stable.

Based upon the available record, the Board finds that the evidence fails to establish a present hearing loss disability for VA compensation purposes.  The Board recognizes that the Veteran's separation examination reflected hearing loss for VA purposes in his right ear.  Although the July 1974 VA examiner noted a possible moderate impairment of hearing, sensorineural type, he specifically stated that he was not making a diagnosis of sensorineural deafness in any degree based on one examination and audiogram.  It is also significant that a July 2003 VA treatment record reflected normal hearing, that a June 2014 private treatment report noted hearing that was grossly normal, and that the September 2010 VA examiner found based on DPOAE testing was consistent with normal to near normal hearing.  The August 2014 and July 2015 VA medical opinions are found to be persuasive.  The examiners are shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the January 2010 private hearing aid specialist report noted a diagnosis of serious to severe sensorineural hearing loss in both ears, the Board finds the reported diagnosis and test findings to be of no probative value.  The August 2014 VA audiologist reviewed the record and specifically found that the January 2010 private audiogram was invalid given the virtual impossibility of the reported word recognition score, the absence of bone-conduction thresholds, and the present essentially normal hearing test results.  

Consideration has been given to the Veteran's personal assertion that he has a present hearing loss disability related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Sensorineural hearing loss for VA disability purposes is not a matter that is readily amenable to mere lay diagnosis (a diagnosis requires specific testing) or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing acuity, but there is no indication that he is competent to diagnose sensorineural hearing loss or to etiologically link such a diagnosis to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As to the TDIU issue remaining on appeal, the Board finds that further development is required prior to appellate review.  The Veteran contends that he is unemployable as a result of his service-connected disabilities (currently including lumbar strain, left and right lower extremity radiculopathy, residuals of a left elbow fracture, and erectile dysfunction).  The schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) were met effective February 13, 2013.  

In an August 2014 VA application for TDIU, the Veteran reported that he had last worked full-time in August 2010, but provided reports indicating he had subsequently been gainfully employed as a limousine driver.  He reported that he had total earned income over the previous 12 months of $45,000 and that he had completed high school and one year of college.  He stated he was unable to pass a Department of Transportation medical examination in order to maintain his commercial driver's license.

The pertinent medical evidence of record includes an August 2012 VA statement noting that the Veteran had multiple medical problems with diagnoses of autoimmune hepatitis and cirrhosis and diabetic ketoacidosis as a result of his hepatitis.  It was also noted that he worked as a chauffeur and that these medical conditions had the potential to make driving, especially all day as a chauffeur, dangerous.  A September 2012 VA medical statement noted the Veteran had not been able to work over the previous seven months due to his chronic low back pain with lumbar radiculopathy and advanced liver disease.  It was further noted that his pain had been worsening over the past year and that it was unlikely his health would improve enough for him to go back to work.  

An August 2014 VA examination report noted the Veteran was employed as a limousine driver until two months earlier after having a stroke and that this led to his discontinuing limousine driving.  It was noted that he had complained of back pain while he was driving and that he should not drive while taking narcotics.  The examiner stated that form of treatment would impede the extent of his occupational opportunities. 

An April 2015 VA examination report noted that the Veteran had been working as a limousine driver until a little over a year earlier when he had a stroke, and that he was currently on narcotics which interfered with his driving a limousine.  The examiner, however, found that he should be able to do sedentary employment and that his past working experience in the home pest control and limousine driving fields should equip him with intellectual skills to access employment.  Subsequent VA treatment records include a July 2015 report indicating that he had been unable to attend training due to the demands of his job and an October 2015 report indicating that he was working as a chauffeur.

A November 2015 VA examination report noted the Veteran's service-connected thoracolumbar spine disability impacted his ability to work and noted the functional impacts of the disorder included no prolonged standing, sitting, or ambulation; no lifting, carrying, pushing, or pulling; and no bending or twisting.  It was also noted that he was not able to perform physical labor.  The examiner reported that no records were reviewed in conjunction with the examination.

In light of the conflicting evidence as to the degree of occupational impairment due to the Veteran's service-connected disabilities and his actual employment status over the course of this appeal, additional development is required for an adequate determination.  The Veteran should be requested to provide updated employment, whether full-time or part-time, and earnings information over the course of this appeal, including since he last worked full-time in August 2010.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded an additional VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Request that the Veteran provide updated employment, whether full-time or part-time, and earnings information since he last worked full-time in August 2010.  Any employment accommodations provided as a result of his service-connected disabilities should be identified.

3.  Schedule the Veteran for an appropriate VA examination for an opinion discussing the severity of symptom manifestations attributable to his service-connected disabilities (currently including lumbar strain, left and right lower extremity radiculopathy, residuals of a left elbow fracture, and erectile dysfunction) during the course of this appeal, to include comment as to any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the TDIU issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


